t c memo united_states tax_court debra l weekes petitioner v commissioner of internal revenue respondent docket no filed date debra l weekes pro_se joel d mcmahan for respondent memorandum opinion halpern judge respondent determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax by amended answer respondent increased the deficiency to dollar_figure after respondent’s concessions the remaining deficiency is dollar_figure the only issue for decision is whether taking into account respondent’s concessions petitioner’s tax_liability is substantially the amount reported on her unsigned federal_income_tax return all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar the court has deemed stipulated certain facts and those facts with accompanying exhibits are incorporated herein by this reference at the time that the petition was filed petitioner lived in florida petitioner submitted to respondent an unsigned and undated form_1040 u s individual_income_tax_return which showed among other things the following items of income dollar_figure of wages salaries and tips dollar_figure of taxable interest and dollar_figure of distributions from pensions and annuities petitioner claimed a standard_deduction and reported a dollar_figure penalty on early pension and annuity distributions as a result her form_1040 showed a dollar_figure tax_liability for we are unclear as to what petitioner objects to since the deficiency principally arises from what she reported on her unsigned and undated tax_return there is no question as to the taxability of petitioner’s items of income petitioner agrees that she submitted a form_1040 for and neither challenge sec_1respondent assessed petitioner’s tax_liability upon receiving her form_1040 later abating the liability as it was reported on an unsigned federal_income_tax return the items of income nor argues that she is entitled to more than a standard_deduction respondent has conceded dollar_figure of the reported dollar_figure tax_liability because of petitioner’s mathematical error when calculating the penalty amount on her tax_return on the basis of that return and respondent’s concessions we determine that petitioner’s federal_income_tax deficiency is dollar_figure the record is unclear as to what amounts petitioner has already paid towards her tax_liability indeed it may be that petitioner owes nothing however our authority is only to redetermine the deficiency with respect to petitioner’s federal_income_tax while it appears to us that that deficiency is dollar_figure respondent represents that a calculation is necessary pursuant to rule which provides for the parties to compute the correct amount to be included in the court’s decision on the basis of respondent’s representation decision will be entered under rule
